

114 HR 5865 IH: To create penalties for massage establishment owners and employees who fail to report knowledge or reasonable suspicion of sexual assault.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5865IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Meehan (for himself and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo create penalties for massage establishment owners and employees who fail to report knowledge or
			 reasonable suspicion of sexual assault.
	
 1.Short titleThis Act may be referred to as the Duty to Report Sexual Assault Act of 2016. 2.Sexual assault reporting requirement and penalties (a)EstablishmentChapter 73 of title 18, United States Code, is amended by adding at the end the following new section:
				
					1522.Failure of a massage establishment owner or employee to report sexual assault
 (a)Whoever, being the owner or employee of a massage establishment— (1) (A)knows or reasonably suspects that another employee of the massage establishment sexually assaulted another person on the premises of, or while performing services on behalf of, the massage establishment; and(B)fails to report to such knowledge or reasonable suspicion to the appropriate law enforcement agency; or
 (2)in the case of an owner of a massage establishment, fails to display in a manner that is visible to customers of such establishment the policies and procedures of such establishment relating to sexual assault prevention and response, including the policy or procedure relating to reporting sexual assaults to the appropriate law enforcement agency,
 shall be punished as provided in subsection (b).(b)The punishment for an offense— (1)under subsection (a)(1), is a fine in an amount not more than $1,500, imprisonment for a period of not more than six months, or both; and
 (2)under subsection (a)(2), is a fine in an amount not more than $500. (c)In this section:
 (1)The term massage establishment means any establishment that offers for sale massage services. (2)The term sexual assault means a Federal, tribal, or State offense, by whatever designation and wherever committed, consisting of assault with intent to commit rape; aggravated sexual abuse and sexual abuse (as described in sections 2241 and 2242); or abusive sexual contact (as described in section 2242).
 (d)Nothing in this section requires a law enforcement officer to whom a report is made of a sexual assault described in subsection (a)(1)(A) to investigate or charge an individual with an offense without the consent of the alleged victim of such offense..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						1522. Failure of a massage establishment owner or employee to report sexual assault..
 (c)Effective dateThis Act shall take effect 120 days after the date of enactment. 